DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                         MICHAEL GALLUCCIO,
                              Appellant,

                                       v.

               COUNCIL ON AGING OF ST. LUCIE, INC.,
                            Appellee.

                                 No. 4D18-3005

                            [February 27, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   William   L.   Roby,   Judge;   L.T.  Case    No.
432018CA000697CAXXMX.

  Michael Galluccio, Stuart, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.